In a separation action, defendant appeals from so much of an order as confirmed the report of an Official Referee that defendant was a resident of this State when the action was commenced, and denied his motions to vacate the summons and dismiss the action, and for judgment dismissing the complaint, upon the ground that the court did not have jurisdiction of the subject of the action. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.